United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, STATUE OF
LIBERTY NATIONAL MONUMENT,
Liberty Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Paul A. Smith, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1103
Issued: September 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 3, 2013 appellant, through his attorney, filed a timely appeal from a
December 19, 2012 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying his reconsideration request. There is no merit decision issued within 180 days
of April 3, 2013, the date appellant filed his appeal with the Board. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does
not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to present clear evidence of error.

1

5 U.S.C. § 8101 et seq.

On appeal, counsel acknowledged that after appellant filed a timely September 28, 2010
request for reconsideration of OWCP’s November 6, 2009 merit decision, he “asked that no
further action be taken” until the submission of additional medical evidence. He asserted that
OWCP did not properly consider appellant’s request for reconsideration after submission of
additional evidence. Counsel contends that appellant’s reconsideration request was timely filed.
FACTUAL HISTORY
On September 21, 2009 appellant, then a 62-year-old emergency medical technician
coordinator, filed a traumatic injury (Form CA-1) claiming that while stepping out of his vehicle
on September 20, 2009 he sustained lumbar pain radiating into the right leg.2 He stopped work
on September 20, 2009. In a September 25, 2009 letter, an employing establishment supervisor
confirmed that appellant went to the hospital on September 20, 2009 for back pain.
In a September 23, 2009 letter, OWCP advised appellant of the additional evidence
needed to establish his claim. It requested factual evidence regarding the September 20, 2009
incident and a statement from his attending physician explaining how and why that incident
would cause the claimed lumbar injury. Appellant was afforded 30 days to submit such
evidence.
Appellant submitted September 20, 2009 hospital emergency room discharge instructions
for a back sprain and a September 30, 2009 report from Dr. Burak Alptekin, an attending
physiatrist, who diagnosed sacroiliac dysfunction attributable to a September 20, 2009 incident.
In an October 21, 2009 note, Dr. Alptekin released appellant to full duty as of October 25, 2009.
In an October 15, 2009 letter to Dr. Alptekin, appellant described a July 2008 occupational
lumbar injury while retrieving an oxygen bottle.
By decision dated November 6, 2009, OWCP denied appellant’s claim on the grounds
that causal relationship was not established. It accepted that the September 20, 2009 incident
occurred at the time, place and in the manner alleged. OWCP found, however, that appellant
submitted insufficient medical evidence to establish that the accepted incident caused or
aggravated a back condition.
In a September 28, 2010 letter, appellant requested reconsideration of the November 6,
2009 decision. He submitted an August 28, 2008 lumbar x-ray report and a chart note regarding
a February 17, 2009 lumbar epidural steroid injection. Appellant also provided a September 20,
2009 form report from a physician whose signature is illegible. It noted a history of spinal
stenosis and diagnosed a back sprain/strain with right-sided sciatica.
In an October 19, 2010 letter, counsel requested that OWCP “refrain from further action”
on appellant’s September 28, 2010 reconsideration request until counsel obtained the requested
information from appellant’s treating physician. “We will supplement the record once it is
received.”

2

Appellant filed a second Form CA-1 on October 7, 2009 for the same incident. On November 4, 2009 he
claimed that the September 20, 2009 injury was not a traumatic incident but a recurrence of disability.

2

In a November 1, 2010 letter, OWCP advised counsel that, in compliance with his
October 19, 2010 letter, it would take no further action on appellant’s September 28, 2010
reconsideration request. If appellant wished to pursue reconsideration of his claim, counsel was
asked to contact OWCP.
Counsel next contacted OWCP by June 2, 2011 letter, enclosing a May 11, 2011 report
from Dr. Alptekin, who attributed a lumbar sprain and right sacral disorder to a July 2008 work
incident. In a September 1, 2011 letter, OWCP asked counsel if he wanted to pursue
reconsideration.
On March 5, 2012 appellant claimed a schedule award. He submitted a November 14,
2011 impairment rating by Dr. Morris Horwitz, a physician specializing in legal and forensic
medicine, finding a four percent impairment of the right lower extremity due to lumbar
radiculopathy according to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment. In a July 20, 2012 letter, OWCP advised counsel that it
could not process the schedule award claim as appellant’s injury claim had been denied. It noted
that, if he still wished to appeal, he should follow the instructions attached to the November 6,
2009 decision.
In a December 7, 2012 letter, counsel requested clarification regarding the status of
appellant’s claim. He asserted that appellant’s “request for reconsideration was timely filed,
however, it was never acted upon by [OWCP].” Counsel submitted copies of documents
previously of record.
By decision dated December 19, 2012, OWCP denied reconsideration on the grounds that
appellant’s December 7, 2012 letter requesting reconsideration was not timely filed and failed to
present clear evidence of error. It found that counsel withdrew appellant’s September 28, 2010
request for reconsideration. OWCP further found that the evidence submitted was insufficient to
create a substantial question regarding the correctness of OWCP’s November 6, 2009 decision
denying the claim or to establish any procedural error by OWCP.
LEGAL PRECEDENT
Section 8128(a) of FECA3 does not entitle a claimant to a review of an OWCP decision
as a matter of right.4 This section vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation.5 OWCP, through regulations, has imposed
limitations on the exercise of its discretionary authority. One such limitation is that OWCP will
not review a decision denying or terminating a benefit unless the application for review is filed
within one year of the date of that decision.6 The Board has found that the imposition of this
3

5 U.S.C. § 8128(a).

4

Thankamma Mathews, 44 ECAB 765, 768 (1993).

5

Id.; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

6

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in OWCP’s limitation of its discretionary authority;
see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

3

one-year time limitation does not constitute an abuse of the discretionary authority granted
OWCP under 5 U.S.C. § 8128(a).7
In those cases where requests for reconsideration are not timely filed, OWCP must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its regulations.8
OWCP regulations state that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in OWCP’s regulations, if the claimant’s
request for reconsideration shows “clear evidence of error” on the part of OWCP.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
decided by OWCP.10 The evidence must be positive, precise and explicit and must be manifest
on its face that OWCP committed an error.11 Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error.12 It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion.13 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error by OWCP.14 The Board must make an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.15
ANALYSIS
In its December 19, 2012 decision, OWCP properly determined that appellant failed to
file a timely application for review.
It issued its most recent merit decision on
November 6, 2009. Appellant initially requested reconsideration on September 28, 2010, within
one year of the November 6, 2009 decision. Counsel withdrew appellant’s timely request for
reconsideration on October 19, 2010, asking that OWCP take no further action until additional
medical evidence was submitted. OWCP advised counsel by November 1, 2010 letter that it take
no action on appellant’s reconsideration request and that counsel should contact OWCP if
appellant wished to request reconsideration in the future.
7

5 U.S.C. § 10.607(b); supra note 4, Jesus D. Sanchez, supra note 5.

8

Supra note 4.

9

20 C.F.R. § 10.607(b).

10

Supra note 4.

11

Leona N. Travis, 43 ECAB 227 (1991).

12

Jesus D. Sanchez, supra note 5.

13

Supra note 11.

14

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

15

Gregory Griffin, supra note 6.

4

Counsel submitted additional medical evidence with a June 2, 2011 letter, but did not
request reconsideration. On a September 1, 2011 OWCP asked counsel if he wished to pursue
reconsideration. Appellant claimed a schedule award on March 5, 2012 but did not request
reconsideration. OWCP again advised counsel in a July 20, 2012 letter that he should follow the
appeal rights accompanying the November 6, 2009 decision if he still sought to appeal. Counsel
submitted a December 7, 2012 letter contending that OWCP had failed to act on appellant’s
September 28, 2010 reconsideration request. He enclosed documents previously of record.
OWCP denied the December 7, 2012 request in a December 19, 2012 decision finding that it was
not timely filed and failed to present clear evidence of error.
The Board finds that the December 7, 2012 reconsideration request was not timely filed.
It must now be determined whether the request demonstrated clear evidence of error in OWCP’s
November 6, 2009 decision. The Board finds that counsel’s December 7, 2012 letter does not
raise a substantial question as to whether the November 6, 2009 decision was in error or shift the
weight of the evidence in appellant’s favor. Therefore, it is insufficient to establish clear
evidence of error.
The medical evidence submitted following the November 6, 2009 decision did not
address the causal relationship between the September 20, 2009 workplace incident and the
claimed lumbar injury; the issue at the time of the November 8, 2009 merit decision. The
August 28, 2008 x-ray report and February 17, 2009 chart note predate that incident.
Dr. Alptekin’s May 11, 2011 report does not address causal relationship and Dr. Horwitz’
impairment rating is not relevant to the issue of causal relationship in establishing appellant’s
claim of injury. Therefore, these reports do not establish clear evidence of error.16 The
September 20, 2009 report is unattributed and therefore cannot be considered as medical
evidence.17 Accompanying his December 7, 2012 letter, counsel submitted copies of evidence
previously of record. The Board has held that evidence that repeats or duplicates evidence
previously submitted is insufficient to prima facie shift the weight of the evidence in favor of the
claimant.18
Appellant has not provided any argument or evidence of sufficient probative value to
shift the weight of the evidence in his favor or raise a substantial question as to the correctness of
OWCP’s November 6, 2009 decision. Consequently, OWCP properly denied his reconsideration
request as his request does not establish clear evidence of error.
On appeal, counsel acknowledges that he instructed OWCP not to take action on
appellant’s timely September 28, 2010 request for reconsideration. He asserts, however, that
OWCP should have considered the withdrawn request as timely. As noted, after counsel
withdrew appellant’s timely reconsideration request, he did not submit a request for
reconsideration within one year of the November 6, 2009 decision. OWCP advised counsel of
this deficiency by letters dated November 1, 2010, September 1, 2011 and July 20, 2012.
16

Supra note 11.

17

See Merton J. Sills, 39 ECAB 572, 575 (1988).

18

D.E., 59 ECAB 438 (2008).

5

Counsel did not request reconsideration until December 7, 2012. OWCP properly denied
counsel’s December 7, 2012 request as it was untimely filed and did not present clear evidence
of error.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and did
not present clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 19, 2012 is affirmed.
Issued: September 4, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

